Citation Nr: 1715715	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  98-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2004, the Veteran testified at the RO before a Decision Review Officer (DRO).

This case has a lengthy procedural history. 

In June 2005, the Board issued a decision in which it reopened and denied entitlement to service connection for residuals of a low back injury.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2006, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a Joint Motion for Remand (JMR I). 

In October 2006, the Board remanded the case for further development consistent with the directives of JMR I.

The Board issued a second decision in May 2009 in which it again determined that service connection was not warranted for a low back disability.  The Veteran appealed this decision to the Court.  In September 2009, the Court vacated the Board decision and remanded the Veteran's claim for actions consistent with the directives of a second JMR (JMR II).

In March 2010, the Board remanded the case for further development consistent with the directives of JMR II.

The Board issued a third decision in August 2012 in which it again determined that service connection was not warranted for a low back disability.  The Veteran appealed this decision to the Court which, in February 2013, vacated the Board decision and remanded the Veteran's claim for actions consistent with the directives of a third JMR (JMR-III).
 
In December 2013, the Board remanded the case for further development consistent with the directives of JMR III.

The case was returned to the Board and, in May 2016, the Board notified the Veteran that he had 90 days to provide any additional evidence or argument in support of his claim.  In June 2016 correspondence, the Veteran's representative requested an additional 90-day period to submit argument in favor of the Veteran's claim.   However, in April 2017 the Veteran's representative waived the remaining 90-day period and asked the Board to proceed with a decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board most recently remanded the claim for service connection for residuals of a low back injury to allow the AOJ an additional opportunity to obtain the Veteran's treatment records from the Columbus OPC and Cleveland VAMC for the period 1966-67.  If such records were located, the Board asked that the claims file be forwarded to an appropriate medical professional to obtain an addendum opinion to a December 2011 VA medical examination which took into account the additional records.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a June 2014 letter, the RO informed the Veteran that it determined that VA treatment records from the Columbus OPC and Cleveland VAMC for the period 1966-67 could not be located.  The Veteran was also informed that all efforts to obtain the needed information have been exhausted, and based on these facts, the RO determined that further attempts to obtain the records would be unsuccessful. 

Nonetheless, in January 2016 the Veteran was afforded a VA back conditions Disability Benefits Questionnaire examination at which time the examiner opined that it is less likely as not that the Veteran's low back disability is related to a fall during service. 

In an August 2016 Brief, the Veteran's representative contended that the January 2016 VA medical opinion was inadequate because the VA examiner "failed to consider all competent relevant facts in the record" to included several lay statements from family and friends who stated that he suffered from back symptoms since service and two private medical opinions in support of the claim from Doctors Viau and Whiteamire.  Finally, the representative stated that the VA examiner failed to reconcile various diagnoses of record noting that post-service the Veteran was initially diagnosed with lumbar strain, a soft tissue injury, which he contends is related to his in-service low back injury.

As it appears that the examiner failed to review and discuss all of the pertinent medical evidence of record prior to providing a medical opinion regarding the Veteran's claim, the January 2016 VA medical opinion is inadequate for adjudication purposes.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records from Ohiohealth Medcentral Orthopaedic Institute/Dr. M.R.V., and Whiteamire Disc Lordex Spine Institute/Dr. R.V.W.

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.
2.  Following completion of the above, provide the claims file to the physician who examined the Veteran in January 2016.  If this examiner is unavailable, provide the claims file to another suitable qualified examiner for a new examination and response to the requested opinions.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any low back disability, diagnosed at any time during the course of the appeal to include soft tissue injuries, had its onset in or is etiologically-related to the Veteran's active duty service.

The examiner is also asked to reconcile the low back diagnoses of record, including an August 2003 orthopedic surgery note, which explained that the in-service sprain had increased intermittently, and a 2007 pain management consultation note, which indicated that the Veteran's back pain increased in severity and resulted in muscle spasms.  See, August 2016 Brief.  

Please explain whether the Veteran suffers from a soft tissue injury which is related to his in-service low back injury.

b)  The examiner should review and consider the appellate record, to include this remand; August 2016 Brief; statements from the Veteran, his family, and his friends regarding continuity of low back symptomatology since his discharge from service; and April 2014 and November 2014 private medical opinions from Dr. M.R.V and Dr. R.V.W., respectively, which relate the Veteran's low back disability to his service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


